Citation Nr: 0100847	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for discoid lupus 
erythematosus.

2.  Entitlement to service connection for disability 
manifested by fatigue, including a claim that such disability 
is a result of undiagnosed illness associated with 
participation in the Persian Gulf War.

3.  Entitlement to service connection for disability 
manifested by joint swelling and pain, including a claim that 
such disability is a result of undiagnosed illness associated 
with participation in the Persian Gulf War.

4.  Entitlement to service connection for disability 
manifested by muscle pain (other than the service-connected 
fibromyalgia), including a claim that such disability is a 
result of undiagnosed illness associated with participation 
in the Persian Gulf War.

5.  Entitlement to service connection for disability 
manifested by hair loss, including a claim that such 
disability is a result of undiagnosed illness associated with 
participation in the Persian Gulf War.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had more than 20 years of service with the 
National Guard before retiring in July 1999.  That service 
included periods of active duty from August 1976 to March 
1977 and from December 1990 to May 1991.  During the latter 
period, she was stationed in Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In April 1999, the veteran reported in writing that she 
wished to confine her appeal to the issues on the title page.  
She confirmed those issues during an August 2000 video 
conference before the undersigned Board Member.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The preponderance of the evidence shows that the 
veteran's discoid lupus erythematosus is unrelated to active 
service.

3.  The preponderance of the evidence shows that disability, 
manifested by fatigue, is unrelated to active service or to 
undiagnosed illness associated with participation in the 
Persian Gulf War.

4.  The preponderance of the evidence shows that disability, 
manifested by joint pain and swelling, is unrelated to active 
service or to undiagnosed illness associated with 
participation in the Persian Gulf War.

5.  Arthritis was first clinically manifested more than one 
year after the veteran's last period of active duty.  

6.  The preponderance of the evidence shows that disability, 
manifested by muscle pain (other than the service-connected 
fibromyalgia), is unrelated to active service or to 
undiagnosed illness associated with participation in the 
Persian Gulf War.

7.  The preponderance of the evidence shows that disability, 
manifested by hair loss, is unrelated to active service or to 
undiagnosed illness associated with participation in the 
Persian Gulf War.


CONCLUSIONS OF LAW

1.  Discoid lupus erythematosus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 2000, 
114 Stat. 2096).

2.  Disability manifested by fatigue was not incurred in or 
aggravated by active service, nor is it a result of 
undiagnosed illness associated with participation in the 
Persian Gulf War.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 
2000, 114 Stat. 2096).

3.  Disability manifested by joint swelling and pain, 
including arthritis, was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(Nov. 9, 2000, 114 Stat. 2096).  

4.  Disability manifested by joint pain and swelling is not a 
result of undiagnosed illness associated with participation 
in the Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).

5.  Disability manifested by muscle pain (other than the 
service-connected fibromyalgia) was not incurred in or 
aggravated by active service, nor is it a result of 
undiagnosed illness associated with participation in the 
Persian Gulf War.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 
2000, 114 Stat. 2096).

6.  Disability manifested by hair loss was not incurred in or 
aggravated by active service, nor is it a result of 
undiagnosed illness associated with participation in the 
Persian Gulf War.   38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 
2000, 114 Stat. 2096).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
discoid lupus erythematosus, as well as various disabilities, 
manifested by fatigue; joint swelling and pain; muscle pain; 
and hair loss, including claims that such disabilities are 
the result of undiagnosed illness associated with 
participation in the Persian Gulf War.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The term "active military, naval, or air service" includes 
active duty; any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty; or any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred or aggravated in line of duty. 38 
U.S.C.A. § 101(24).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In claims of entitlement to service connection, there must be 
competent evidence of current disability (a medical 
diagnosis), incurrence or aggravation of a disease or injury 
in service (lay or medical evidence), and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Where the determinative issue involves 
medical causation, competent medical evidence is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  This burden may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). 

When a veteran had active service for 90 days or more, and 
certain chronic diseases, such as arthritis, are manifest to 
a compensable degree within one year after the veteran's 
discharge from such service, service incurrence for that 
disease will be presumed. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. § 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  The presumption applies with regard to 
periods of active duty but not periods of active duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

A Persian Gulf War veteran is entitled to compensation if 
there are objective indications of chronic disability 
manifested by various signs or symptoms, including, but not 
limited to fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system; sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in the Southwest Asia during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317.

Evidence on file consists of the veteran's service medical 
records; VA outpatient records and reports, reflecting 
treatment from August 1992 to September 1996; reports of VA 
examinations, performed in June and July 1994; the hearing 
officer's notes and a transcript of the second tape from the 
veteran's hearing on appeal, held at the RO in April 1996; 
statements from fellow National Guard members and employees, 
dated from August 1996 to October 1996; reports from J. M., 
D.O., dated from January to May 1997; reports from an 
acupuncture therapist, dated in June and July 1997; the 
report of a July 1998 VA examination; and the transcript of 
the video conference held before the undersigned Board Member 
in August 2000.

a.  Discoid Lupus Erythematosus

The veteran's service medical records are completely negative 
for any evidence of discoid lupus erythematosus.  Such a 
disorder was not clinically manifested until December 1992, 
when the veteran was treated for hair loss on the back of her 
head.  She reported that she had experienced such hair loss 
since her return from the Persian Gulf War.  A biopsy, 
performed two months later was consistent with discoid lupus 
erythematosus.  More recent evidence, such as VA outpatient 
reports, dated in November and December 1996, suggest that 
the veteran continued to be treated for discoid lupus 
erythematosus.  

During her hearings, the veteran testified that her discoid 
lupus erythematosus was the result of her participation 
during the Persian Gulf War.  However, there is no competent 
evidence on file, including medical evidence, which shows 
such a relationship.  In this regard, it should be noted that 
the veteran is not qualified to render medical opinions, such 
as diagnosis or etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, her testimony, without more, cannot be 
considered competent evidence to support a grant of service 
connection.  
Absent evidence of discoid lupus erythematosus in service or 
competent evidence of a relationship between the post-service 
diagnosis of that disorder and service, there is no basis for 
service connection.  In arriving at this decision, the Board 
notes that the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 are not applicable, as discoid lupus erythematosus is 
a known clinical diagnosis.  Indeed, VA regulations identify 
it as a separately ratable disorder.  38 C.F.R. § 4.118, 
Diagnostic Code 7809 (2000).

b.  Fatigue

The veteran's service medical records are completely negative 
for any evidence of fatigue.  Complaints of fatigue were 
first recorded in April 1993 in VA outpatient treatment 
reports, and a diagnosis of chronic fatigue syndrome was 
rendered in June 1993.  Sleep studies in February 1994 were 
compatible with very mild sleep apnea syndrome.  

During her hearings, the veteran testified that fatigue was 
the result of her participation during the Persian Gulf War.  
The lay statements submitted on her behalf also indicate that 
since her return from Southwest Asia, she complained of 
frequent fatigue.  However, there is no competent evidence on 
file, including medical evidence, which shows a relationship 
between her participation in the war and her subsequent 
fatigue.  In this regard, it must be emphasized that neither 
the veteran, nor the lay people who submitted statements on 
her behalf are qualified to render medical opinions.  
Espiritu.  Accordingly, without more, such testimony and 
statements cannot be considered competent evidence to support 
a grant of service connection.  

Absent evidence of disability manifested by fatigue, 
including chronic fatigue syndrome or sleep apnea syndrome, 
in service or competent evidence of a relationship between 
the post-service diagnosis of such disorder and service, 
there is no basis for service connection.  In arriving at 
this decision, the Board notes that the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 are not applicable, as 
chronic fatigue syndrome and sleep apnea syndrome are known 
clinical diagnoses.  Indeed, VA regulations also identify 
chronic fatigue syndrome and sleep apnea syndrome as 
separately ratable disorders.  38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6847 
(2000).

c.  Joint Swelling and Pain

The veteran contends that she has multiple joint pain, 
primarily as a result of her participation in the Gulf War 
(See, e.g., transcript of video conference held in August 
2000).)  

The service medical records show that in May 1986, the 
veteran was treated for neck strain.  In March and April 
1991, she was treated for an ear infection and complaints of 
associated pain extending into the left scapula and left 
upper extremity.  The various diagnoses included subsiding 
otitis externa with lymphagenitis, resolving, and mild 
paravertebral muscle strain on the left.  In May 1997, the 
veteran was treated for a painful left thumb.  Computerized 
tomography (CT) revealed arthritic changes in both hands.  
During her last physical examination in August 1996, the 
veteran responded in the negative when asked if she then had, 
or had ever had, painful or swollen joints or arthritis, 
rheumatism, or bursitis.  It was noted that in 1985, her arm 
had swollen to twice its normal size, but that that had been 
an adverse reaction to an immunization.  On examination, her 
neck, upper extremities, lower extremities, and spine were 
reportedly normal.

VA outpatient records show that the veteran has been treated 
on many occasions for pain in multiple joints.  In June 1993, 
she was treated for bilateral shoulder pain, associated with 
polyarthralgia of uncertain etiology.  In June 1995, a VA 
physician noted that for 12 months, she had been treating the 
veteran for unexplained fatigue and polyarthralgias which had 
had their onset as early as 1992.  Arthralgia is defined as 
pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  
The preponderance of the evidence shows that the veteran's 
joint pains have been associated with known clinical 
diagnoses, including chronic fatigue syndrome (VA outpatient 
treatment record, dated in June 1993); arthritis (VA 
outpatient treatment records, dated in July and November 
1994); polyarticular synovitis (Report of VA orthopedic 
examination, performed in July 1994; 38 C.F.R. § 4.71a, 
Diagnostic Code 5020 (2000)); spondylolisthesis of the lumbar 
spine (VA MRI report, dated in November 1996); and 
fibromyalgia (Report of VA orthopedic examination, performed 
in July 1998).  Although Dr. M. suggests that the veteran's 
joint pains are the result of the veteran's participation in 
the Persian Gulf War, the preponderance of the evidence shows 
that the veteran's joint pains and swelling are unrelated to 
service.  Indeed, other than the service-connected 
fibromyalgia, there is no competent evidence that any of the 
foregoing disorders had their onset during active service.  
While arthritis of the hands was noted in X-rays in 1997, 
there is no evidence that it had its onset during active duty 
or during a period of ACDUTRA or during the first year after 
a period of active duty.  Moreover, the veteran does not 
contend, and the evidence does not show that it was the 
result of injury sustained during a period of INACDUTRA.  
Finally, inasmuch as the pain and swelling in the veteran's 
joints are the result of known clinical diagnosis, there is 
no basis to conclude that such manifestations are related to 
undiagnosed illness under 38 C.F.R. § 3.317.  

In arriving at this decision, the Board notes that the 
primary support for the veteran's theory of the case comes 
from the veteran's testimony and from the lay people who 
submitted statements on her behalf.  Again, it must be 
emphasized that while they may report manifestations which 
are capable of lay observation, they are not qualified to 
render opinions which require medical expertise.  Espiritu.  
Accordingly, without more, such testimony and statements 
cannot be considered competent evidence to support a grant of 
service connection.

d.  Muscle Pain

The veteran seeks service connection for diffuse muscle pain, 
particularly in the had and legs (See, e.g., video conference 
transcript).  She maintains that it is the result of 
undiagnosed illness due to her participation in the Gulf War.  
However, service connection is already in effect for 
fibromyalgia, which, by its very definition involves muscle 
pain.  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  It is a 
distinct clinical diagnosis manifested by widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesia, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025 (2000).  (Raynaud's disease is a 
vascular disorder marked by recurrent spasm of the 
capillaries and especially those of the fingers and toes upon 
exposure to cold, characterized by pallor, cyanosis and 
redness in succession, usually accompanied by pain.  Watson 
v. Brown, 4 Vet. App. 309, 310 (1993)).  There is no 
competent evidence to show that the veteran has muscle pain 
distinct from that which is attributable to the fibromyalgia 
or that she has distinct muscle pain which is attributable to 
undiagnosed illness (See report of VA examination, dated in 
July 1998).  As such, the appeal for service connection for 
disability manifested by muscle pain is denied.  

e.  Hair Loss

Finally, the veteran seeks entitlement to service connection 
for hair loss, which she also maintains is the result of her 
participation in the Persian Gulf War.  

The service medical records are completely negative for any 
evidence of hair loss.  Indeed, during her August 1996 
examination in service, she responded in the negative, when 
asked if she then had, or had ever had, skin diseases.  On 
examination, her skin and scalp were normal.  

Complaints of hair loss were first clinically recorded in VA 
outpatient reports, reflecting treatment in December 1992.  
Medical records dated since that time, including the report 
of a February 1993 punch biopsy of the scalp, show that such 
hair loss is associated with the veteran's discoid lupus 
erythematosus.  As noted above, service connection has been 
denied for that disorder.  Moreover, inasmuch as discoid 
lupus erythematosus is an identifiable clinical diagnosis, 
service connection as an undiagnosed illness cannot be 
granted under 38 C.F.R. § 3.317.  Again, the only evidence of 
a relationship to service is offered by the veteran at her 
hearing and video conference on appeal and in the lay 
statements submitted on her behalf.  For the reasons cited 
previously, such testimony and statements cannot be 
considered competent evidence to support a grant of service 
connection.  Espiritu.

f.  Duty to Assist

During the course of this appeal, legislation was enacted 
with respect to VA's duty to assist the veteran in regard to 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).  That legislation 
was enacted after the veteran's case was transferred to the 
Board, and, as such, has not been considered by the RO.  
However, the veteran has not identified any outstanding 
evidence which could substantiate any of her claims.  
Moreover, the evidence does not suggest that an additional VA 
medical examination or opinion is necessary to an equitable 
disposition of the appeal.  Accordingly, further assistance 
to the veteran is not warranted at this time.


ORDER

Entitlement to service connection for discoid lupus 
erythematosus is denied.

Entitlement to service connection for disability manifested 
by fatigue, including a claim that such disability is a 
result of undiagnosed illness associated with participation 
in the Persian Gulf War, is denied.

Entitlement to service connection for disability manifested 
by joint swelling and pain, including a claim that such 
disability is a result of undiagnosed illness associated with 
participation in the Persian Gulf War, is denied.

Entitlement to service connection for disability manifested 
by muscle pain (other than the service-connected 
fibromyalgia), including a claim that such disability is a 
result of undiagnosed illness associated with participation 
in the Persian Gulf War, is denied.

Entitlement to service connection for disability manifested 
by hair loss, including a claim that such disability is a 
result of undiagnosed illness associated with participation 
in the Persian Gulf War, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

